Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed May 18, 2022.
	Claims 1-20 are currently pending and are under examination.
	Benefit of priority is to October 24, 2014.

Withdrawal of Rejections:
	The rejection of Claims 1 and 5-18 under 35 USC 103 as being unpatentable over USP 6,664,095 in view of US 2007/0249030 is withdrawn.
	The rejection of Claims 2-4 and 19-20 under 35 USC 103 as being unpatentable over USP 6,664,095 in view of US 2007/0249030 as applied to Claim 1 and further in view of US 2014/0120605 is withdrawn
	The rejection of Claims 1-8 and 18-20 on the ground of nonstatutory double patenting over co-pending application 17/027,017 is withdrawn. A restriction between the instant patent claims and the claims of ‘017 is found in parent application SN 14/918,107. However, while currently Applicants are claiming a method, the only part of the method is the system that is the first vessel and the only step is ‘flow’.

New Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 does not comprise a preamble, and therefore one cannot know what the method is intended to be used for. Providing a first vessel comprising a liquid waste stream that flows through a sterilizing gas in a second vessel does not provide a reason for doing so. Indeed, without a preamble it is not clear if the dependent claims provide limitations within the scope of Claim 1, that is, a first vessel comprising a liquid waste stream that flows through a sterilizing gas into a second vessel. Claim 1 provides only the first vessel as the system provided, and does not state that the second vessel or the communications between the two vessels are the system. The only active step is the concept of ‘flowing’.

See: MPEP 608.01(m) & 2111.02
MPEP 2111.02    Effect of Preamble 
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.).
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) ……
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997),,,,,

	Applicants are also referred to 37 CFR 1.75 (e):
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: 
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, 
(2) A phrase such as “wherein the improvement comprises,” and 
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion
	Thus, a claim comprises 3 parts:
	•A preamble or introduction
	•A transitional phrase
	•A body reciting the elements of the invention 


Claim 5 states that the second vessel is at least partially filled with a liquid. It is not clear what the amount of liquid is intended to encompass in view of the need for the sterilizing gas to be in the second vessel. Further, the “a liquid” is not defined, that is, it is not clear if the “a liquid” is the waste stream liquid from the first vessel or a different liquid altogether.
Claim 7 states that the first vessel is sterile, yet the first vessel comprises the waste stream which is not considered to be sterile, that is, the first vessel comprises the liquid to be disinfected.
Claim 11 states that the recombinant protein is secreted or not secreted from a cell, rendering it unclear where the recombinant protein comes from, or if the cell is also present in the waste stream with the recombinant protein.
Claims 9-15 and 17 lack antecedent basis in Claim 1 because Claim 1 makes no mention of cells, proteins, or fermentation by-products.
Claim 17 states that the second volume comprises a recombinant protein, yet this claim depends from Claim 16 in which the second volume that would comprise these recombinant proteins of Claim 17 is disposed or ‘thrown out’. For examination purposes, Claim 17 will be taken as depending from Claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over:
EPA (1999; Wastewater technology fact sheet ozone disinfection. EPA 832-F-99-063, pages 1-7, on the web at www3.epa.gov/npdes/pubs/ozon.pdf) as evidenced by:
Boegger Industech Limited (downloaded 2022; Packed tower- working principle and advantages in industrial filtering pages 1-4, on the web at www.demisterpads.com/demister-pad/packed-tower.html).
EPA teaches ozone disinfection of waste water, wherein ozone is a strong oxidant and virucide that destroys cell walls resulting in leackage of cellular consitutients outs of the cell, reacts with radical by-products, damages nucleic acids, and breaks carbon-nitrogen bonds leading to depolymerization. (page 1).  Table 1 lists cells, helminths (parasitic worms), and viruses that may be found in untreated wastewater. Figure 1 shows a common configuration of the ozone disinfecting process, wherein the ozone is fed into a down-flow contact chamber containing the wastewater to be disinfected, wherein the ozone is within a ozone gas bubble above the liquid and the contact or interface of the ozone with the liquid results in the disinfection of the liquid. (page 2, right col., para. 3).  EPA teaches that commonly used contacts includes the use of a packed tower (line 9 of para. 3).
As evidenced by Boegger, a packed tower is depicted in Figure PT-01. The liquid enters from tower top and is evenly distributed onto tower packings through liquid distributors and then flow down along the packing surface. The gas enters from near the tower bottom and is distributed evenly through a gas distributor device. The gas raises up against the liquid path through a void of tower packing. The gas and liquid will contact on the packing surface for mass transfer. Figures PT-02 and PT-03 show that gas is compartmentalized under the liquid and the liquid flows through the gas. The tower comprises a liquid inlet, a liquid outlet, a gas inlet, and a gas outlet.
 Therefore, EPA teaches a first vessel comprising a liquid waste stream, the first vessel being inherent to the packed tower for admission into the packed tower via the liquid inlet, wherein the liquid is flowed through a sterilizing gas in a second vessel that is the packed tower (Claim 1), wherein the sterilizing gas is ozone (Claim 18). The sterilizing gas is compartmentalized within the tower for the liquid to flow through, and therefore it is in a headspace in the second vessel (Claim 2, 6). The second vessel comprises a liquid/fluid inlet above the gas in the headspace, a fluid outlet being below the gas in the headspace, a gas inlet, and a gas outlet (Claim 3). The first vessel must comprise a fluid outlet in communication with the inlet of the second vessel (Claim 4, 19, 20). The second vessel is partially filled with the liquid below the gas because the liquid outlet is below the gas (Claim 5). The waste water in the first vessel comprises the elements listed in EPA Table 1, and therefore the wastewater is in a bioreactor when it is transferred into the packed tower (Claim 8).
Claims 9-15 and 17 are so broad that the wastewater is considered to include any and all proteins and/or cells because the recombinant protein is not distinguished from any other protein, and fermentation by-products are unspecified and may be carbon dioxide or hydrogen gas, for example. 
Claim 16 is included in this rejection because the ozone-disinfected waste water is removed from the packed tower, and therefore placed into a receptacle for disposition.
The relevance of Claim 7 that the first vessel be a sterilized vessel is not given patentable weight because the vessel will not be sterile by definition of a waste stream, that is, the waste stream of the first vessel is being disinfected by the ozone in the second vessel.
Alternatively, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a system comprising a first vessel comprising a waste stream liquid to flow through a sterilizing gas in a second vessel that is a packed tower because EPA teaches to sterilize waste stream liquid by transferring the liquid into a packed tower, wherein the liquid passes through the sterilizing gas in the second vessel (Claims 1-20, as the limitations are discussed above).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656